Case 2:15-cv-06633-CAS-SS Document 409-11 Filed 04/10/19 Page 1 of 2 Page ID
                                 #:10786




                   EXHIBIT E
 EINCase  2:15-cv-06633-CAS-SS
     Individual                      Document 409-11 Filed 04/10/19 Page 2 of 2 Page
                Request - Online Application                                         ID
                                                                                Page 1of2
                                                                           #:10787




                                                                                                                  5. EIN Confirmation

  Summary of your information

  Please review the information you are about to submit. If any of the information below is incorrect, you will
  need to ''"'''''-'-"-''''""-''"'''''"''"''':.:,,

  Click the "Submit" button at the bottom of the                  to receive your EIN.


  Organization Type: Corporation

                  Corporation Information

                  Legal name:                                       SWARTZ IP SERVICES GROUP INC
                  County:                                           LOS ANGELES
                  State/Territory:                                  CA
                  Date Corporation started or acquired:             DECEMBER 2010
                  Closing month of accounting year:                 DECEMBER
                 State/Territory where articles of organization
                                                                    TX
                 are (or will be) filed:




                 Addresses

                 Physical Location:                                 2425 COLORADO AVE STE 205
                                                                    SANTA MONICA CA 90404

                 Phone Number:                                      310-828-1515


                 Responsible Party
                 Name:                                              GRAYBOXLLC
                 EIN:                                               XX-XXX8649



                 Principal Business Activity
                 What your business/organization does:              CONSULTING
                 Principal products/services:                       BUSINESS




                 Additional Corporation Information
                 Owns a 55,000 pounds or greater
                 highway motor vehicle:                             NO
                 Involves gambling/wagering:                        NO
                 Involves alcohol, tobacco or firearms:             NO
                 Files Form 720 (Quarterly
                 Federal Excise Tax Return):                        NO
                 Has employees who receive Forms W-2:               NO
                 Reason for Applying:                               STARTED A NEW BUSINESS




 We strongly recommend you print this summary page for your records as this will be your only copy
 of the application. You will not be able to return to this page after you click the "Submit" button.



                                                                                                                     IA_TT_001914
https ://sa 1. www4 .irs. gov/modiein/individual/verify-information.j sp                                                    1119/2011
